68 F.3d 473
Alan McFadden, William 'Bill' Ware, Alpha Omega Paitsel,III, Mack Brown, Curtis Antonio Way, Stephen B.Williams, Robert E. Tubwellv.Ronald Welch, L.T. Senter, Jr., Mississippi Dept. ofCorrections; Alan McFadden, William 'Bill' Ware, Alpha OmegaPaitsel, III, Mack Brown, Curtis Antonio Way, Stephen B.Williams, Robert E. Tubwell v. Ronald Welch, L.T. Senter,Jr., Mississippi Department of Corrections
NO. 95-60151
United States Court of Appeals,
Fifth Circuit.
Aug 22, 1995
N.D.Miss., 59 F.3d 1241

1
DENIALS OF REHEARING EN BANC.